Citation Nr: 0006583	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  96-08 972A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for dizziness and nausea 
(also claimed as vertigo).

2. Entitlement to service connection for chronic fatigue 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion



FINDINGS OF FACT

1. The veteran in this case served on active duty from 
January 1963 to August 1969 and from August 1971 to 
February 1995.

2. On March 7, 2000, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b) & (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran also perfected appeals on 
the issues of increased evaluations for prostatic 
hypertrophy, post-traumatic stress disorder, and irritable 
bowel syndrome with hepatitis.  (Although addressed in the 
1996 statement of the case, heart disease and artery disease 
had not been the subject of a rating decision.)  By letter 
dated May 19, 1997, the veteran indicated that he wished to 
withdraw all pending appeals.  The remaining issues were not 
withdrawn as the veteran noted continued disagreement with 
the denial of those claims in that letter.  Further, the 
veteran timely filed a notice of disagreement and substantive 
appeal on the issue of service connection for bilateral leg 
paresthesia/peripheral neuropathy.  By rating decision in May 
1997, the RO granted service connection for right and left 
leg peripheral neuropathy with 0 and 10 percent evaluations 
respectively, both effective from March 1, 1995.  

The May 1997 decision represented a full grant of benefits 
sought with respect to the veteran's claim of entitlement to 
service connection for bilateral leg paresthesia/peripheral 
neuropathy.  As the veteran did not express disagreement with 
the "down-stream" issue of the percentage evaluation 
assigned, such matter is not before the Board.  See Grantham 
v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997); Barrera v. 
Gober, 122 F.3d 1030, 1032 (Fed. Cir. 1997); see also Holland 
v. Gober, 10 Vet. App. 433, 435 (1997) (per curiam).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative 
may not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.




		
John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 



